Citation Nr: 0109791	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
malaria, for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Ken M. Nimmons, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to July 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

Upon the death of a veteran, any accrued benefits are 
payable, in descending order, to the veteran's spouse, 
children, dependent parents, or surviving parent.  
38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1) (2000).  

In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial.  38 U.S.C.A. 
§ 5121(a)(5); 38 C.F.R. § 3.1000(a)(4) (2000).

The veteran died in December 1996 at a VA Medical Center.  At 
the time of his death, there was a pending claim for a 
compensable evaluation for service-connected malaria.  

In February 1997, an attorney filed a claim for benefits owed 
the veteran at the time of his death.  In March 1997, the RO 
advised the attorney that the veteran had a pending claim at 
the time of his death and that a claim (form enclosed) for 
accrued benefits should be filed within 2 years of the date 
of the veteran's death.  The advice regarding the two-year 
time for filing was in error.  Application for accrued 
benefits must be filed within 1 year after the date of death.  
38 C.F.R. § 3.1000(c) (2000).  In April 1997, the same 
attorney again contacted the RO regarding accrued benefits 
owed the veteran.  The appellant filed the Application for 
Reimbursement from Accrued Amounts Due a Deceased Beneficiary 
which was received one day beyond the two-years from the 
veteran's death.  The RO made no determination regarding 
whether the appellant's application was filed in a timely 
manner.

Furthermore, the claim was filed by the appellant who 
certified that she was the veteran's daughter and had born 
the burial and other expenses of the veteran's death.  
Letters Testamentary clearly establish that the appellant is 
the executrix of the veteran's estate.  A complete review of 
the medical records confirmed that the appellant is not the 
veteran's daughter, but a friend.  The veteran had a 
surviving son from whom he was estranged according to the 
medical records.  There is no record that the son filed a 
claim for accrued benefits.  Based on the misrepresentation 
certified to by the appellant in the application, the Board 
cannot conclude that she herself bore the expenses of the 
appellant's burial, rather than the veteran's estate.

Based on these disparities, the Board cannot proceed to 
decide the merits of the claim until the RO satisfactorily 
addressed the appellant's standing to bring the claim.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should obtain competent 
evidence that the appellant personally 
bore the expense of the veteran's burial.

2.  If the appellant has standing to file 
an application for accrued benefits, the 
RO should address the issue of the 
timeliness of her application.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




